STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 27, 2015
               Plaintiff-Appellee,

v                                                                    No. 322220
                                                                     Calhoun Circuit Court
TINA JOY MARTIN,                                                     LC No. 2013-003512-FC

               Defendant-Appellant.


Before: M. J. Kelly, P.J., and Murray and Shapiro, JJ.

SHAPIRO, J (concurring).

         I agree with the majority except as to its analysis regarding the admission of the
complainant’s jacket as a demonstrative exhibit. When the prosecutor sought to admit the jacket,
which appeared to have been damaged by a cutting instrument, defense counsel objected because
the jacket had not been provided to the defense during discovery even though there was a request
for all physical evidence. The trial court agreed that the objection was well-grounded, but rather
than excluding the jacket from evidence, the court allowed its admission as demonstrative
evidence and it was displayed to the jury. The jacket, however, did not constitute demonstrative
evidence because it played a direct part of the incident in question. Its purpose was not to clarify
other evidence as is the proper role of demonstrative evidence, such as a chart or graph. Instead,
it was intended to show that the jacket was cut and to serve as actual physical evidence of the
assault, which makes this piece of evidence directly contrary to the dictionary definition of
demonstrative evidence. See Black’s Law Dictionary (10th ed). Because it was real and not
demonstrative evidence, the trial court’s ruling was in error.

       I nevertheless concur because, after a review of the entire record, I conclude that the error
was harmless. See People v Williams, 483 Mich 226, 243; 769 NW2d 605 (2009).

                                                             /s/ Douglas B. Shapiro




                                                -1-